Dissenting Opinion by
Judge Rogers:
In Root v. Northern Cambria School District, 10 Pa. Commonwealth Ct. 174, 309 A.2d 175 (1973), we declared that the General Assembly in providing that “All public . . . schools shall be kept open each school year for at least (180) days, of instruction”1 meant that school boards must schedule and attempt to provide for school sessions of 180 days duration but that it did not mean to require school boards to do either the impossible or the impractical in circumstances not within their control. In Root 30 instruction days had been lost to a lawful teachers’ strike, school would have had to be held on every weekday until the end of June to provide 180 days, and the school superintendent had advised that the education of the students would be harmed rather than served by the schedule proposed by the plaintiff. We held that the Court of Common Pleas of Cambria County had not abused its discretion in denying the relief requested by the plaintiff. The heart of our opinion supporting the order upholding the trial court’s dismissal of the complaint in equity is this paragraph:
The plaintiff argues that the court below should have ordered the board to keep school *95every weekday until the end of June because Section 1501 of the Public School Code of 1949, Act of March 10,1949, P.L. 30, 24 P.S. §15-1501, provides: ‘All public . . . schools shall be kept open each schoool year for at least one hundred eighty (180) days of instruction for pupils.’. . . The Legislature’s direction that schools shall be kept open 180 days of course means that school board shall schedule and attempt to provide for school sessions of this duration. Boards are not, however, thereby required to do either the impossible or the impractical in circumstances not within their control. There are many reasons why, having scheduled the required number of instructional days, the board may be unable to provide them, one of the most obvious of which is strike action by its employes sanctioned by the Public Employe Relations Act, Act of July 23, 1970, P.L. 563, 43 P.S. §1101.101 et seq. . . . The public interest is that of conducting a good school system; not that of achieving greater participation of teachers ’ organizations in school policy, or that of maintaining unfettered control of school affairs by local boards of education, or that of establishing the highest or lowest possible salary schedules, or that of exempting from or imposing upon professional employes noninstructional duties, or, finally, that of nourishing or weakening employe associations. Boards must schedule 180 days and provide this number or, if unavoidable cause prevents, amend the schedule so as to provide as many days as sound educational practice would indicate. In this determination, its professional administrators ’ opinions should have the greatest weight.
10 Pa. Commonwealth Ct. at 178, 309 A.2d at 177.
*96The Pennsylvania Supreme Court denied, allocatur of our decision of Root. Until today’s decision this court has adhered to the Root holding, leaving the decision of the rescheduling of instructional days lost .to strikes to the sound discretion of the school boards in the first instance. This resolution of the problem is reasonable; it is consistent with the legislative purpose evinced throughout the Public School Code of 1949 to leave the administration of the schools, to the local, elected school boards; and it is, therefore, what the General Assembly intended. The rule today adopted by the court has none of these characteristics and like most attempts to settle human affairs by rule without exception will probably prove to be mischievous. With respect to legislative intent, the fact that the General Assembly, although surely importuned to do so, has not intervened to alter Root would suggest its satisfaction with the rule there made.
The record here shows that the Mount Union School Board adopted a calendar providing for 180 days of instruction to begin September 6, 1978 and to end on June 5,1979. Twenty-two additional days were lost in the teachers’ strike. The School Board, after three weeks of consideration and on recommendation of the School Superintendent and other staff members, revised the school calendar so as to make up seven of the lost instructional days. More lost days were not made up because the school authorities concluded that the calendar should not be extended beyond June 8,1979. This conclusion was based on facts ascertained during the time the matter was under consideration, some of the more compelling of which were: that not less than 120 students had summer employment which would be adversely affected by further extension of the calendar; that the students and the parents of students were opposed to a further extension; that local churches traditionally conducted *97religious classes for the period just after school ended in June; that from 12 to 19 students had been selected to participate in a college campus program called Upward Bound beginning at the end of the originally scheduled end-of-term; that twelve students had military commitments; and that summer school for about 300 students needing remedial work was scheduled to begin within a week after June 5, 1979. The wisdom of the School Board’s decision not to schedule instructional days after June 8, 1979 is unassailed and was seemingly unassailable. The folly in the face of the facts of this case of any other decision is compelling testimony that Section 1501 was never intended to be applied as the majority has here declared.
I dissent.
Judge Wilkinson, Jr., joins in this dissent.
Judge Williams, Jr., joins in this dissent.

 Section 1501 of the Public School Code of 1949, Act of March 10, 1949, as amended, P.L. 30, 24 P.S. §15-1501.